           Case 7:19-cv-11881-VB Document 102 Filed 04/16/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
YONG BIAO JI,

                                   Plaintiff,                     ORDER

             -against-                                            19 Civ. 11881 (VB)(JCM)

AILY FOOT RELAX STATION, INC., et al.,

                                    Defendants.
-------------------------------------------------------X

        On April 15, 2021, the Court heard oral argument during a telephone conference

regarding (1) the outstanding discovery disputes set forth in the parties’ joint letter, dated April

12, 2021, (Docket No. 94); (2) Defendants’ Emergency Motion for Reconsideration, (Docket No.

97) (“Reconsideration Motion”); (3) Defendants’ Motion for Sanctions, (Docket No. 98)

(“Sanctions Motion”); and (4) Defendants’ Letter Motion to Compel Recusal, (Docket No. 99)

(“Recusal Motion”), and made the following rulings:

        1. Plaintiff’s request to compel responses to interrogatories 6, 8, 9, 10, 11, 13, 14, 15,

             16, 18 and 19 from Plaintiff’s First Set of Interrogatories to Defendants, (Docket No.

             94-1), is granted in part and denied in part.

                      a. Defendants do not need to provide additional responses to Plaintiff’s

                          Interrogatories 6, 10, 15, 16 and 19.

                      b. Regarding Plaintiff’s Interrogatory 8, Defendants are directed to provide

                          the outstanding social security numbers, phone numbers and addresses for

                          the former employees listed on the spreadsheet entitled “Non-Exempt,

                          Non-Managerial Workers with Wage and Tips with Aily Foot Relax

                          Station Inc. (Demised),” (Docket No. 97-2) (“Former Employee

                          Spreadsheet”). Further, Defendants are directed to investigate whether
  Case 7:19-cv-11881-VB Document 102 Filed 04/16/21 Page 2 of 4




               “Allen,” “Anna,” “David,” “Irving,” “Leo,” “Lily” and “Lina” were

               former employees, and if so, provide the full name, sex, social security

               number, days and hours’ worked, compensation, tips, length of

               employment, phone number and social media account information for

               each individual.

           c. Regarding Plaintiff’s Interrogatory 9, Defendants shall confirm whether a

               payroll company was used, and if so, Defendants shall produce

               information about the payroll company for the relevant time period.

           d. Regarding Plaintiff’s Interrogatory 11, Defendants are directed to provide

               information regarding Kai Yuan Accounting, including the office address,

               name of the accountant and the years he or she was used.

           e. Regarding Plaintiff’s Interrogatories 13 and 14, Defendants are directed to

               provide the names of any bank in which Defendants Aily Foot Relax

               Station, Inc. and/or Linda Foot Relax Spa Station Inc. (“Corporate

               Defendants”), had an account, the address of the bank and the account

               number(s) for the relevant time period.

           f. Regarding Plaintiff’s Interrogatory 18, Defendants are directed to identify

               any manager employed by the Corporate Defendants for the relevant time

               period.

2. Plaintiff’s request to compel responses to document requests 1, 7, 10, 33, 35, 46, 47,

   49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 70 and 87 from Plaintiff’s First Requests for

   Production of Documents to Defendants, (Docket No. 94-4), is granted. Defendants

   are directed to either produce the outstanding documents or provide Plaintiff with a



                                       -2-
  Case 7:19-cv-11881-VB Document 102 Filed 04/16/21 Page 3 of 4




   letter stating that there are no responsive records in their possession. Further

   Defendants are directed to produce all documents used to compile the Former

   Employee Spreadsheet.

3. Plaintiff’s request for a continued deposition of Defendant Xiang Man Zhang is

   granted. The continued deposition is limited to three hours and Plaintiff may not re-

   depose Ms. Zhang on any areas covered during the initial deposition.

4. Plaintiff’s request for a Rule 30(b)(6) deposition is granted. Defendants are directed

   to identify and produce a Rule 30(b)(6) witness.

5. Defendants’ request to compel responses to document requests 1, 2, 3, 5, 6, 8, 10, 11,

   13, 14, 15, 16, 17, 19, 20, 21, 22, 26 and 27 from Defendants’ First Set of Document

   Production Demands, (Docket No. 97-1), is granted in part and denied in part.

           a. Plaintiff does not need to produce any additional documents in response to

               Defendants’ Document Requests 1, 2, 3, 5, 6, 8, 10, 11, 13, 14, 15, 16, 17,

               19, 20, 21 and 22.

           b. Regarding Defendants’ Document Requests 26 and 27, Plaintiff is directed

               to explain how Plaintiff arrived at the calculations for the Corporate

               Defendants’ “gross annual income” and provide any supporting

               documentation used to calculate such amounts.

6. Defendants’ Reconsideration Motion is denied.

7. Defendants’ Sanctions Motion is denied without prejudice.

8. Defendants’ Recusal Motion with respect to the undersigned is denied.




                                       -3-
          Case 7:19-cv-11881-VB Document 102 Filed 04/16/21 Page 4 of 4




       Counsel are directed to produce the aforementioned documents and interrogatory

responses by May 21, 2021. Additionally, Defendants are directed to submit a letter to the Court

by April 22, 2021, setting forth any disputes regarding Plaintiff’s responses to Defendants’

interrogatories along with a copy of the interrogatories and responses. Plaintiff shall respond to

such letter by April 29, 2021. Finally, the parties are directed to submit a joint letter on May 26,

2021 regarding the status of discovery.

       The Clerk is respectfully requested to terminate the pending motions (Docket Nos. 97 and

98).

Dated: April 16, 2021
       White Plains, New York

                                                      SO ORDERED:



                                                         ________________________
                                                      _______________________________
                                                          ITH C.
                                                      JUDITH   C McCARTHY
                                                                  M CARTHY
                                                      United States Magistrate Judge




                                                -4-
